DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Pat. No 10657,842 anticipate the claims of the current application.
Claim 1 of the current application corresponds to claim 2 of US Pat No. 10,657,842.
Claim 2 of the current application corresponds to claim 2 of US Pat No. 10,657,842.
Claim 3 of the current application corresponds to claim 2 of US Pat No. 10,657,842.
Claim 4 of the current application corresponds to claim 3 of US Pat No. 10,657,842.
Claim 5 of the current application corresponds to claim 2 of US Pat No. 10,657,842.
Claim 6 of the current application corresponds to claim 2 of US Pat No. 10,657,842.
Claim 7 of the current application corresponds to claim 17 of US Pat No. 10,657,842.
Claim 8 of the current application corresponds to claim 9 of US Pat No. 10,657,842.
Claim 9 of the current application corresponds to claim 7 of US Pat No. 10,657,842.
Claim 10 of the current application corresponds to claim 17 of US Pat No. 10,657,842.
Claim 11 of the current application corresponds to claim 12 of US Pat No. 10,657,842.
Claim 12 of the current application corresponds to claim 12 of US Pat No. 10,657,842.
Claim 13 of the current application corresponds to claim 13 of US Pat No. 10,657,842.
Claim 14 of the current application corresponds to claim 14 of US Pat No. 10,657,842.
Claim 15 of the current application corresponds to claim 15 of US Pat No. 10,657,842.
Claim 16 of the current application corresponds to claim 16 of US Pat No. 10,657,842.
Claim 17 of the current application corresponds to claim 17 of US Pat No. 10,657,842.
Claim 18 of the current application corresponds to claim 18 of US Pat No. 10,657,842.
Claim 19 of the current application corresponds to claim 19 of US Pat No. 10,657,842.
Claim 20 of the current application corresponds to claim 20 of US Pat No. 10,657,842.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US Pub No. 2006/0129308) and Kim et al. (US Pub No. 2012/0126945).
Regarding claim 1, Kates teaches a navigation system (See abstract) comprising:
at least one fixture installation and  an installation pathway, wherein the at least one installation is electronically connected to at least one fixture (See Fig. 2-4 and  [0031] teach a pathway of RFID tags and [0059] and Fig. 2 teach RFID tags and sensors placed on fixtures.); and
a module including: an electronic circuit to communicate with the at least one fixture installation, wherein signals transmit the identity of the at least one fixture from the at least one fixture installation to the electronic circuit (See [0077]).
	Kates does not explicitly teach that the fixture installations are electronically connected to and transmit signals through the electronic pathway.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kates’s system to include Kim’s communication scheme to improve RFID reliability and responsiveness. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Kates teaches the navigation system includes a non-line of sight communication receiver (Kates teaches RFID which is known in the art as non-line of sight communication, see Kim [0026].).
	Regarding claim 3, Kates teaches a sensor to sense and communicate signals in the installation pathway (See [0115]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683